DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on October 13, 2021 has been entered.  Claims 19, 21-22, 24, 26, and 34 have been amended.  Claims 1-18, 20, 27 and 35 have been cancelled.  Claims 19, 21-26, 28-34 and 36-38 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 19, 26 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 19, 21, 23-26, 28-30 and 33 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hirata et al. (US 2016/0332071) in view of Marks et al. (US 2010/0033427).

  
Regarding 19, Hirata discloses a system (Fig. 1; [0046], e.g., an information processing system 2) comprising:
an object that is stretchable by a user into a stretched condition and that is movable by a user into a position (Figs. 1-3; [0049], [0054], [0065], e.g., a block set 120 is  configured to be capable of being stretched and capable of being moved by a user into a position);  
a computer device with a digital model containing a virtual object corresponding to said object ([0084], e.g., the information processing device 10 stores model data of a 3D object corresponding to the block set 120, also see Fig. 17 and [0155]); 
a position sensor for detecting the position of the object (Figs 1 and 5;  [0069]-[0070], e.g., position sensor 134, camera 122); 
a communication means to transmit the position of the object to the computer device ([0010], [0048], [0071], e.g., communicating means transmit the position of the block set to the information processing device 10 via a cable or a wireless connection);  
at least one stretched condition sensor for detecting the stretched condition of the object ([0054]-[0055], e.g., a potentiometer is configured to detect the stretched condition of the block set); and 
communication means to transmit the stretched condition to the computer device (Fig. 5; [0072], e.g., the communication mechanism 130c transmits the stretched condition to the information processing device 10), 
wherein the system further comprises a beamer projecting an image on the object indicating a piece of information in relation with the position or stretched condition of the object ([0065], e.g., the position of the block set may be identified by a method of time of flight (TOF) 
Hirata does not disclose wherein the beamer projecting a visible image on the object indicating to the user a piece of information based on the stretched condition of the object.
However, Marks discloses a system (Fig. 1; [0053], e.g., a gaming system 100) comprising: 
an object that is movable by a user into a position (Fig. 7; [0079], e.g., a deformable object 710 that is movable by a user from a first position into a second position); and 
a deformation condition sensor for detecting the deformed condition of the object (Fig. 11; [0086], e.g., a deformation sensor 1110 is configured to detect the deformed condition of the block set), 
wherein the system further comprises a beamer projecting a visible image on the object indicating to the user a piece of information based on the deformed condition of the object (Figs 11 and 12; [0087]-[0089], e.g., the illuminators 1106 (LEDs) project a visible light on the object and indicate an amount of deformation of the object by increasing the brightness of the illumination or changing colors of the illumination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Marks in the invention of Hirata for projecting a visible light on an object so that information about a stretched condition can be provided via brightness information or color information of an illuminator. 

Regarding claim 21, Hirata further discloses the system according to claim 19, wherein the position and the stretched condition of the object can be changed in three directions of space 

Regarding claim 23, Hirata further discloses the system according to claim 19, wherein at least one of the position sensor and the stretched condition sensors is integrated in the object (Fig. 5; [0069], e.g., the position sensor 134 is integrated in the block 126a).   

Regarding claim 24, Hirata in view of Marks further discloses the system according to claim 19, wherein the object is further equipped with a display to indicate to the user a piece of information based on the position or the stretched condition of the object (Marks, Figs 11-12; [0087]-[0089], e.g., the LEDs can display colors to indicate information about the stretched condition).  

Regarding claim 25, Hirata further discloses the system according to claim 19, wherein the system is programmed to update the digital model based on the position and stretched condition of the object set by the user ([0089]-[0090], e.g., a 3D object of a model associated with the block set is updated based on the position and stretched condition of the object set by the user). 

	Regarding claim 26, Hirata discloses a system (Fig. 1; [0046], e.g., system 20 comprising:

a computer device ([0046]-[0047], e.g., processing device 10) with a digital model containing a virtual object corresponding to the object;
 a position actuator for modifying a position of the object into a target position ([0057], [0073]-[0074], e.g., a position actuator such as a motor for moving the block set into a target position); 
a position sensor for detecting a position of the object (Fig. 1; [0070], e.g., a position sensor 134 (a marker and a camera 122) is configured to detect a position of the block set 120); 
a communication means to transmit the position of the object detected by the sensor to the computer device ([0048], [0069], e.g., a communication means (e.g., a wired communicating mechanism, a wireless communicating mechanism) configured to transmit the position of the block set 120/102b to the processing device 10), 
wherein the system further comprises a beamer projecting an image on the object indicating a piece of information in relation with the position or stretched condition of the object ([0065], e.g., the position of the block set may be identified by a method of time of flight (TOF) by projecting an infrared illumination to the object and detecting the infrared illumination reflected from the object).  
Hirata does not disclose wherein the beamer projecting a visible image on the object indicating to a user a piece of information in relation with the position or stretched condition of the object.
However, Marks discloses a system (Fig. 1; [0053], e.g., a gaming system 100) comprising: 

a deformation condition sensor for detecting the deformed condition of the object (Fig. 11; [0086], e.g., a deformation sensor 1110 is configured to detect the deformed condition of the block set), 
wherein the system further comprises a beamer projecting a visible image on the object indicating to the user a piece of information based on the deformed condition of the object (Figs 11 and 12; [0087]-[0089], e.g., the illuminators 1106 (LEDs) project a visible light on the object and indicate an amount of deformation of the object by increasing the brightness of the illumination or changing colors of the illumination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Marks in the invention of Hirata for projecting a visible light on an object so that information about a stretched condition can be provided via brightness information or color information of an illuminator. 

Regarding claim 28, Hirata in view of Marks further discloses the system according to claim 26, wherein the piece of information that is displayed is based on predetermined criteria set in the digital model (Hirata, [0161]-[0163], e.g., in the model data storage section 26, the number of LEDs or display devices are associated with each model.  Marks, Fig. 12 and [0089] discloses that virtual ball 900' also "illuminates" or changes color as shown at 1208).  

Regarding claim 29, Hirata further discloses the system according to claim 26, wherein at least one of the position and the stretched condition of the object can be changed in the three 

Regarding claim 30, Hirata further discloses the system according to claim 26, wherein the system further comprises a stretching actuator to modify the stretched condition of the object (Fig. 2; [0054], e.g., a stretching hinge is configured to modify the stretched condition of the block 102b).  

Regarding claim 33, Hirata further discloses the system according to claim 26, wherein the system is programmed to synchronize the position and stretched condition of the object based on a virtual position and a virtual stretched condition of the virtual object set by the user (Fig. 15; [0153]-[0154], [0187], [0190], [0026]-[0211]). 

6.	Claim 22 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hirata et al. (US 2016/0332071) in view of Marks et al. (US 2010/0033427), and further in view of Poulos et al. (US 2017/0351094). 
	Regarding claim 22, Hirata in view of Marks does not specifically disclose the system according to claim 19, wherein at least one of the position sensor and the stretched condition sensors comprises at least one of a Hall-effect sensor and an electromagnetic field sensor.
	However, Poulos discloses a system (Fig. 1; [0022], e.g., a mixed reality system 100) comprising:

	an electromagnetic field sensor for detecting the position of the object (Figs. 2 and 4; [0025], [0035],  e.g., an electromagnetic field sensor 40  is used to detect a position of the electromagnetic field sensor 40 in space and the object to which it is attached to by sensing a strength of electromagnetic field).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Poulos in the invention of Hirata in view of Marks for including an electromagnetic field sensor in order to determine the position of an object by sensing a strength of electromagnetic field.  

7.	Claim(s) 31-32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hirata et al. (US 2016/0332071) in view of Marks et al. (US 2010/0033427), and further in view of Cortelyon et al. (US 2018/0071641).  
Regarding claim 31, Hirata in view of Marks does not disclose the system according to claim 30, wherein the object is stretchable by means of inflatable features.
However, Cortelyou discloses a system comprising: an object stretchable by means of inflatable features (see Fig. 1; [0005], [0063]-[0064], e.g., different portions of the inflatable object 12 can be inflated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cortelyou in the invention of Hirata in view of Marks for including inflatable features on an object so that the object can achieve various shapes and movements by directing gas through an inflatable material. 


However, Cortelyou discloses a system wherein at least one of a stretching actuator and a position actuator is a pneumatic actuator ([0063], e.g., pneumatic robotic technology may include actuators or gas directing mechanisms (e.g., gas-operated actuators) within the inflatable objects that may adjust to cause the inflatable objects to move in certain directions or patterns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cortelyou in the invention of Hirata in view of Marks for including a pneumatic actuator within an inflatable object so that the object can achieve various shapes and movements by directing gas through an inflatable material. 

	Allowable Subject Matter
8.	Claims 34 and 36-38 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 34 recite “wherein at least one first object of the plurality of objects is movable and stretchable by hand by a user, and a position and stretched condition of a first virtual object corresponding to the first object is updated in the digital model in accordance with the position and stretched condition of the first object; and wherein at least one second object of the plurality of objects is movable by a position actuator and is stretchable by a stretching actuator, the position actuator and the stretching actuator being controlled by the computer device” in combination with the other recited features of the claims, which are not taught singularly or in combination within the prior art. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623